DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11103970. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims recite monitoring a travelling path temperature whereas the instant claims are broader with monitoring a surface of the pad not specific to any path. The instant claims are an obvious variation since the substrate is polished on the pad and monitoring the temperature of the top surface overlaps with the path of polishing and therefore is not patentably distinct from patented claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8, line 13, ‘the travelling path’ lacks antecedence. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-16, 18,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin-6315635, alone.
Lin discloses claim 12. (Currently Amended) A method for performing a polishing process, comprising: a rotatable polishing pad 12 configured to rotate around a first axis of rotation (Fig 1A) (col 6, line 43); a carrier 14 configured to hold a sample 10 to be polished against a top surface of the rotatable polishing pad 12, the carrier configured to rotate the sample around a second axis of rotation (Fig 2-col 6, line 42) parallel to the first axis of rotation wherein the sample 10 is polished by the top surface of the polishing pad along the travelling path; monitoring a temperature of top surface with a temperature sensor 42 located within pad 26 and configured to monitor a temperature on the top surface of the rotatable polishing pad (col 6, lines 42-46 discuss the temperature on the path of the wafer/sample against the pad, therefore the sensor 42 is along traveling path and there is only one sensor.); a first dispenser 46 configured to dispense a first slurry that is maintained at a first temperature  (Col 6, line 38) on the rotatable polishing pad through controller and then a second amount of slurry, dispensed through the same conduit 46 but at a different heated (54) temperature (col 6, line 50-55) via controller 52 so as to maintain the temperature on the top surface of the rotatable polishing pad at a substantially constant value (col 6, line 53).  Lin dispenses the first slurry and second slurry as needed and it would have been obvious to one of ordinary skill in the art at time invention was made to decrease one slurry and increase another for optimal polishing.
The limitation of the first flow rate decreased while second flow rate is increased (claim 12, along with claims 13,15) does not actually define a patentable limitation since the first and second slurries can actually be the same temperature and therefore increasing/adjusting one flow rate or the other would be within the parameters of Lin and obvious to one of ordinary skill.  If claim 12 indicated the second temperature lower than the first temperature, then these claims would be allowable pending a Terminal Disclaimer.
Lin discloses 14. The method of claim 12, wherein the at least one temperature sensor 42 is disposed under the rotatable platen 26 (Fig 2).  
Lin discloses 16. The method of claim 12, wherein the sample is a silicon wafer 103.  
Lin discloses 18. The method of claim 12, wherein the polishing process is a chemical mechanical polishing process.  
19. The method of claim 12, wherein the first and second slurries each comprise a same abrasive fluid.  (Lin-discloses both slurries come from the same source 62. )

Claims 17,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin-6315635 in view of Murphy-5478435
Lin does not disclose a second dispenser configured to dispense the second slurry that is maintained at a second temperature on the rotatable polishing pad or two different slurries (per claim 20).  However, Murphy teaches the equivalence of using two different dispensers 19 for differently heated (23/28) slurry/materials (Fig 1) or using one dispenser 19 for two differently heated (23/28) slurries/materials (Fig 2).  Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to use two separate dispensers of different slurries/materials at two temperatures in the polisher disclosed by Lin, as taught by Murphy, in order to more efficiently control the temperature of the dispensed slurries.  

PRIOR ART

The prior art relied upon in the rejection is cited because the references show similar CMP devices with temperature control.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488. The examiner can normally be reached Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EM
September 20, 2022

/EILEEN P MORGAN/Primary Examiner, Art Unit 3723